Citation Nr: 0812170	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-11 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder claimed as secondary to service-connected residuals 
of right thumb injury. 

2.  Entitlement to service connection for diabetes mellitus, 
type II, secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1969.

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In October 2006, the Board remanded the veteran's case for 
evidentiary and procedural development.  Such development 
having been accomplished, the appeal has been returned to the 
Board for further appellate review.

It is noted that in April 2004, the veteran perfected an 
appeal with respect to his claim of entitlement to a 
disability rating in excess of 10 percent for residuals of 
right thumb injury.  However, in a September 2007 
communication, the veteran indicated that the recently 
assigned 20 percent evaluation for residuals of right thumb 
injury satisfied his appeal. Such withdrawal was effective as 
of the date received by the BVA.  See 38 C.F.R. § 20.204.  As 
such, this claim is not the subject of the instant decision.

The issue of service connection for diabetes mellitus, type 
II secondary to herbicide exposure is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The veteran's right hand disorder, tendonitis, is causally 
related to his service-connected residuals of right thumb 
injury.


CONCLUSION OF LAW

The veteran's right hand disorder, tendonitis, is proximately 
due to his service-connected residuals of right thumb injury.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Secondary Service Connection

A disability which is proximately due to or the result of a 
service connected disease or injury shall be service-
connected.  In addition, a disability which is aggravated by 
a service-connected disability shall be service-connected.  
When service connection is established for a secondary 
condition it shall be considered as part of the original 
condition.  38 C.F.R. § 3.310(a) (2007).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability. 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

In the present case, the RO established service connection 
for residuals of a right thumb injury in August 1970.  The 
claims folder also reflects a current diagnosis of a right 
hand disability, as well as a competent medical opinion which 
relates the veteran's right hand disability to his service-
connected right thumb disability.  Specifically, the veteran 
reported an inability to use his right hand, including his 
thumb and fingers, during a June 2007 VA examination.  He 
reported constant pain and cramping in the right hand, and 
the examiner observed reduced dexterity and functional 
limitations due to pain.  Although an x-ray of the right hand 
was normal; the examiner diagnosed tendonitis.  The examiner 
then opined that the veteran's tendonitis was at least as 
likely as not caused by the veteran's right thumb condition, 
as tendonitis can be caused by injury, overuse, trauma, or 
abnormal mechanics.  Accordingly, the criteria for a grant of 
service connection for a right hand tendonitis claimed as 
secondary to his service-connected disability of the right 
thumb have been met, and the appeal is granted.  38 U.S.C.A. 
§ 5107(b) (West 2002).  


ORDER

Entitlement to service connection for a right hand disorder, 
tendonitis, claimed as secondary to service-connected 
residuals of right thumb injury is granted. 


REMAND

The veteran contends that he is entitled to service 
connection for diabetes mellitus, type II, caused by 
herbicide exposure while in service.  Service personnel 
records confirm his presence in South Korea from March 1, 
1967, to March 22, 1968, with the 2nd Battalion, 31st Infantry 
regiment, and 7th Infantry Division.  His DD-214 reveals an 
occupational specialty of infantry (indirect fire crewman) 
and more than a year of foreign service. 

A March 2003 fact sheet distributed by the Veterans Benefits 
Administration (VBA) notes that the Department of Defense 
(DOD) confirmed the use of Agent Orange along the 
Demilitarized Zone (DMZ) in Korea from April 1968 through 
July 1969.  Both the 2nd and 7th Infantry Divisions, United 
States Army, had units in the affected area at the time Agent 
Orange was being used.  However, the provisions related to 
spina bifida in children of exposed veterans, 38 U.S.C.A. 
§ 1821(d) and M21-1MR, VI.2.B.6.d, suggest herbicide spraying 
may have taken place beginning in September 1967 rather than 
April 1968.  In view of this, additional development should 
be accomplished.  
 
Accordingly, the case is REMANDED for the following action:

1.  Pursuant to VA Adjudication Procedure 
Manual M21-1MR, the RO should attempt to 
verify with the appropriate entity, 
whether herbicides were used in the 
vicinity of the veteran's unit (2d Bn 31st 
Inf) which he states was near the DMZ in 
Korea from January 1968 to March 1968.  

2.  Thereafter, the RO should review the record 
and if the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental statement of 
the case and given an opportunity to respond, 
before the case is returned for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


